Fourth Court of Appeals
                               San Antonio, Texas
                                     August 25, 2016

                                   No. 04-16-00169-CV

                       IN THE INTEREST OF C.J.P., A CHILD,

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-13590
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
      The Appellee’s motion to dismiss or abate appeal is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court